DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/25/2021 has been entered.
Election/Restrictions
Claims 1, 3-7, 10-20, 25-26, and 28-30 are allowable. Claims 11 and 15, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species A-H, as set forth in the Office action mailed on 3/23/2016, is hereby withdrawn and claims 11 and 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-7, 10-20, 25-26, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 1 and claim 14.
Claim 1. A fiber optic connector, comprising: a substrate having a groove therein; an optical fiber that is at least partly in the groove; a reflective optical mode field converter that is positioned to receive an optical signal that is output from the optical fiber, the optical mode field converter being at least partially within the groove in the substrate and forming part of a sidewall of the groove so as to reflect the optical signal along the groove; a housing that surrounds the substrate and the optical fiber.
Claim 14. A fiber optic connection, comprising: a first fiber optic connector that has a first housing, a first optical fiber that extends from a rear surface of the first housing, and a first light input/output port within a side surface of the first housing, the first optical fiber being positioned within a first groove in a first substrate mounted in the first housing, a first reflective optical mode field converter being positioned at least partially in the first groove and being formed as part of a sidewall of the first groove so as to reflect an optical signal, received from the first optical fiber, along the groove; 3a second fiber optic connector that has a second housing, a second optical fiber that extends from a rear surface of the second housing, and a second light input/output port within a side surface of the second housing; wherein the first and second fiber optic connectors are mounted in a side-by-side fashion and the first and second light input/output ports are in optical communication with each other.
Dependent claims 3-7, 10-13, 15-20, 25-26, and 28-30 are allowed by virtue of dependent on allowed claims 1 and 14, respectively.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883